Case 1:19-cv-22964-DPG Document 1 Entered on FLSD Docket 07/17/2019 Page 1 of 12



                            UNITED S TATES DIS TRICT COURT
                            SOUTHERN DIS TRICT OF FLORIDA

                                            CASE NO.

  HOWARD MI CHAEL CAP LAN ,

                  P laint iff,

                  vs.

  S.L. TIRE & AUTO CENTER IV INC., a Florida Profit Corporation, MIAMI AIRPORT
  INDUSTRIAL EQUITIES LLC, a Florida Limited Liability Company, MAIDEN
  MIAMI AIRPORT INDUSTRIAL EQUITIES LLC, a Foreign Limited Liability
  Company, SMITHRIDGE MIAMI AIRPORT INDUSTRIAL EQUITIES LLC, a Foreign
  Limited Liability Company, WEEG II MIAMI AIRPORT INDUSTRIAL EQUITIES
  LLC, a Foreign Limited Liability Company, CH MIAMI AIRPORT INDUSTRIAL
  EQUITIES LLC, a Foreign Limited Liability Company and MIAMI AIRPORT
  EXCHANGE EQUITIES LLC, a Foreign Limited Liability Company,

            Defendant s.
  _______________________________/

                                           COMPLAINT

  P laint iff HOWARD MICHAE L CAPLAN (hereinaft er “P lai nt iff”), t hrough t he
  undersigned counsel, her eby files t his compla int and sues S.L. TIRE & AUTO
  CENTER IV INC. (“S.L. TIRE”), MIAMI AIRPORT INDUSTRIAL EQUITIES LLC,
  (“MIAMI INDUSTRIAL”), MAIDEN MIAMI AIRPORT INDUSTRIAL EQUITIES LLC
  (“MAIDEN”),        SMITHRIDGE      MIAMI       AIRPORT   INDUSTRIAL      EQUITIES       LLC
  ("SMITHRIDGE"), WEEG II MIAMI AIRPORT INDUSTRIAL EQUITIES LLC ("WEEG"),
  CH MIAMI AIRPORT INDUSTRIAL EQUITIES LLC ("CH"), MIAMI AIRPORT
  EXCHANGE EQUITIES LLC ("MIAMI EXCHANGE") (hereinaft er,                      co llect ivel y
  referred   to    as    “Defendant s”),   for   declarat ory and   injunct ive relief;   for
  discr iminat io n based on disabilit y; and for t he result ant att orney's fees,
  expenses, and cost s ( including, but not limit ed t o, court cost s and expert fees),
  pursuant to 42 U.S.C. §12181 et. seq., (" AMERI CANS WITH DISABILITIES
  ACT OF 1990," or "ADA") and alleges:




                                                 1
Case 1:19-cv-22964-DPG Document 1 Entered on FLSD Docket 07/17/2019 Page 2 of 12



  JURIS DICTION
  1.      This Court is vest ed wit h or iginal jur isdic t ion over t his act ion pursuant to
  28 U.S.C. §1331 and § 1343 for P laint iff’s claims ar is ing under T it le 42 U.S.C.
  §12181 et . seq., based on Defendant s’ violat ions of T it le III o f t he Amer icans
  wit h Disabilit ies Act of 1990, ( her einaft er referred t o as t he "ADA"). See also
  28 U.S.C. §2201 and §2202.


  VENUE
  2.       The venue o f all event s giving r ise t o t his lawsuit is lo cat ed in Miami-Dade
  Count y, Flor ida. Pursuant t o 28 U.S.C. §1391(B) and rule 3.1 o f Local Rules o f
  t he Unit ed St at es Dist rict Court for t he Sout her n Dist r ict of Flor ida, t his is t he
  designat ed court for t his suit .


  PARTIES
  3.      P laint iff, HOWARD MI CHAE L CAP LAN , is a re sident of t he St at e of
  Flor ida. At t he t ime of P laint iff’s vis it to SL Tires Auto Center (“Subject Facility”),
  P laint iff   suffer ed   fro m   a   “qualified   disabilit y”   under   t he   ADA,   whic h
  subst ant ially limit s P la int iff’s major life act ivit ies, inc luding but not limit ed t o
  walking, and requires t he use o f a mo bilit y aid . T he P la int iff perso nally vis it ed
  SL Tires Auto Center, but was denied full and equal access, and full and equa l
  enjo yment of t he facilit ies, ser vices, goods, and ame nit ies wit hin SL Tires Auto
  Center, which is t he subject o f t his lawsuit . T he Subject Facilit y is a t ire shop
  and P laint iff want ed to purchase t ires, but              was unable t o due to t he
  discr iminat or y barr ier s enumerat ed in Par agraph 15 o f t his Co mplaint .


  4.      In t he alt er nat ive, P laint iff, HOWARD MICHAE L CAPLAN , is an
  advocat e of t he r ight s of similar ly sit uat ed disabled per sons and is a “t est er” for
  t he purpose o f assert ing his civil r ight s and mo nit or ing, ensur ing and
  det er mining whet her places o f public accommo dat ion ar e in co mpliance wit h t he
  ADA.



                                                 2
Case 1:19-cv-22964-DPG Document 1 Entered on FLSD Docket 07/17/2019 Page 3 of 12



  5.     Defendant s, S.L. TIRE, MIAMI INDUSTRIAL, MAIDEN, SMITHRIDGE, WEEG,
  CH and MIAMI EXCHANGE are aut horized to conduct business and are in fact
  conduct ing business wit hin t he St at e of Flor ida. The Subject Facilit y is locat ed
  at 4400 N.W. 72nd Ave., Miami, FL 33166. Upon infor mat io n and belie f, S.L. TIRE is
  t he lessee and/or operator of t he Real Propert y and t her efore held account able o f
  t he vio lat io ns o f t he ADA in t he Subject Facilit y which is t he mat t er of t his suit .
  Upon infor mat io n and belie f, MIAMI INDUSTRIAL, MAIDEN, SMITHRIDGE, WEEG,
  CH and MIAMI EXCHANGE are t he owner s and lessors o f t he Real Propert y where
  t he Subject Facilit y is locat ed and t herefore held account able for t he vio lat ions
  of t he ADA in t he Subject Facilit y which is t he mat t er of t his suit .


  CLAIMS: VIOLATIO NS OF TH E AMERICANS WITH DISAB ILITIES ACT
  6.     P laint iff adopt s and re -alleges t he alle gat ions st at ed in par agraphs 1
  t hrough 5 of t his co mpla int , as are furt her expla ined herein.


  7.     On July 26, 1990, Congress enact ed t he Amer icans w it h Disabilit ies Act
  ("ADA"), 42 U.S.C. §12101 et . seq. Co mmer cial ent erpr ises were provided one
  and a half year s fro m enact ment of t he st at ut e to implement it s requirement s.
  The effect ive dat e of T it le III of t he ADA was Januar y 26, 1992, or Januar y 26,
  1993 if Defendant s had t en (10) or fewer emplo yees and gross receipt s o f
  $500,000 or less. See 42 U.S.C. §12181; 28 C.F.R. §36.508(a).


  8.     As st at ed in 42 U.S.C. §12101(a)(1) -(3), (5) and (9), Co ngress found,
  amo ng ot her t hings, t hat :

         i. so me 43,000,000 Amer icans have one or more phys ical or ment a l
           disabilit y, and t his number shall increase as t he populat io n cont inues t o
           grow and age;

         ii. hist or ica lly, societ y has t ended t o isolat e and segregat e individuals
           wit h disabilit ies and, despit e so me improvement s, such for ms o f
           discr iminat io n against disabled individuals cont inue t o be a pervasive
           social pro blem, requir ing ser ious at t ent ion;



                                                 3
Case 1:19-cv-22964-DPG Document 1 Entered on FLSD Docket 07/17/2019 Page 4 of 12



           iii. discr iminat io n against disabled individuals per sist s in s uch cr it ica l
             areas as emplo yment , housing, public acco mmodat io ns, t ransport at io n,
             co mmunicat ion, recreat io n, inst it ut ionalizat ion, healt h services, vot ing
             and access t o public ser vices and public facilit ies;

           iv.      individuals    wit h disabilit ies cont inually s uffer               for ms o f
             discr iminat io n,    including:     out right    int ent io nal    exclusio n;     t he
             discr iminat or y     effect s   of     archit ect ural,      t ransport at io n,   and
             co mmunicat ion barr iers; failur e t o make modificat io ns t o exist ing
             facilit ies and pract ices; exclusio nar y qualificat io n st andards and
             cr it er ia; segregat io n, and regulat ion t o lesser ser vices, programs,
             benefit s, or ot her opport unit ies; and,

           v. t he cont inuing exist ence of unfair and unnecessar y discr iminat io n and
             prejudice denies people wit h disabilit ies t he opport uni t y t o compet e on
             an equal basis and t o pursue t hose opport unit ies for which t his count r y
             is just ifiably famous, and cost s t he Unit ed St at es billio ns o f do llars in
             unnecessar y expenses result ing fro m dependency and non -product ivit y.

  9.       As st at ed in 42 U.S. C. §12101( b)(1)(2) and (4), Congress explic it ly st at ed
  t hat t he purpose o f t he ADA was t o:

           i. provide a clear and co mprehensive nat ional mandat e for t he eliminat io n
             of discr iminat io n against individuals wit h disabilit ies;

           ii. provide clear, st rong, consist ent , enforceable st andards addressing
             discr iminat io n against individuals wit h disabilit ies; and,

           iii. invoke t he sweep of congressio nal aut horit y, including t he power to
             enforce t he fourt eent h amendment and t o regulat e co mmerce, in order to
             address t he ma jor areas of discr iminat ion faced on a daily basis by
             people wit h disabilit ies.

  10.      Pursuant t o 42 U.S.C. §12181(7), and 28 CFR §36.104, T it le III, no
  individual ma y be discr iminat ed against on t he basis o f disabilit y wit h regards
  to    t he   full   and   equal   enjo yment    of t he    goods,    services,    facilit ies,   or
  acco mmo dat ions o f any place of public acco mmodat ion by any per son who
  owns, leases (or leases to), or operat es a p lace o f public acco mmodat io n. SL Tires
  Auto Center is a place of public acco mmodat io n by t he fact it is an est ablishment
  t hat provides goods/ser vices t o t he gener al public, and t herefore, must co mply
  wit h t he ADA. T he Subject Facilit y is open t o t he public, it s operat ions affect


                                                   4
Case 1:19-cv-22964-DPG Document 1 Entered on FLSD Docket 07/17/2019 Page 5 of 12



  co mmerce, and it is a sales est ablishment . See 42 U.S.C. Sec. 12181 (7) and 28
  C.F.R. 36.104. Ther efore, t he Subject Facilit y is a public acco mmo dat ion t hat
  must comply wit h t he ADA.


  11.    The Defendant s have discr iminat ed, and cont inue t o discr iminat e against
  t he P laint iff, and ot hers who are similar ly sit uat ed, by denying access t o, and
  full and equal enjo yment of goods, ser vices, facilit ies, pr ivileges, advan t ages
  and/or acco mmodat io ns at SL Tires Auto Center locat ed at 4400 N.W. 72nd Ave.,
  Miami, FL 33166, as prohibit ed by 42 U.S.C. §12182, and 42 U.S.C. §12101 et .
  seq. ; and by fa iling t o remo ve archit ect ural barr iers pur suant t o 42 U.S.C.
  §12182( b)(2)( A)( iv).


  12.    P laint iff has vis it ed t he Subject Facilit y, and has been denied fu ll, safe,
  and equal access t o t he facilit y and t herefore suffered an injur y in fact .


  13.    P laint iff shall suffer a fut ure injur y as P laint iff int ends t o ret urn and
  enjo y t he goods and/or ser vices at t he Subject Facilit y wit hin t he next six
  mo nt hs. The Subject Facilit y is in clo se proximit y t o Plaint iff’s res idence and is
  in an area fre quent ly t ravelled by P laint iff. Furt her more, P laint iff will a lso
  ret urn to monit or compliance wit h t he ADA. However, P laint iff is precluded
  fro m do ing so by t he Defendant s' failur e and refusal t o provide people wit h
  disabilit ies wit h full and equa l access to t heir facilit y. Therefore, P laint if f
  cont inues t o suffer fro m discr iminat io n and injur y due t o t he archit ect ural
  barr iers, which ar e in vio lat io n o f t he ADA.


  14.    Pursuant to t he mandat es o f 42 U.S.C. §12134(a), on July 26, 1991, t he
  Depart ment o f Just ice, Office o f t he Attorney General, pro mu lgat ed Federa l
  Regulat io ns to imple ment t he requirement s of t he ADA. The ADA Accessibilit y
  guidelines ( hereinaft er referred t o as “ADAAG”), 28 C. F.R. Par t 36, ma y cause
  vio lat ors to obt ain civil penalt ies of up to $55,000 for t he fir st vio lat io n and
  $110,000 for any subsequent vio lat io n.

                                                5
Case 1:19-cv-22964-DPG Document 1 Entered on FLSD Docket 07/17/2019 Page 6 of 12



  15.   The Defendant s are in vio lat ion o f 42 U.S.C. §12181 et . seq., and 28

  C.F.R. 36.302 et . seq., and ar e discr iminat ing against t he P laint iff wit h t he

  fo llo wing specific vio lat ions which P laint iff perso nally encount ered and/or has

  knowledge of:

            a) The customer parking facilities serving the tire store do not provide a compliant

               accessible parking space. 2010 ADA Standards 502.1

            b) The parking facility does not have the minimum number of accessible parking

               spaces required. 2010 ADA Standards 208.2

            c) The parking facility has ten (10) marked standard spaces and zero (0) accessible

               parking spaces in front of the tire store and four (4) marked standard spaces on the

               south side adjacent to the building. One (1) accessible parking space with adjacent

               access aisle is required. 2010 ADA Standards 208.2

            d) The parking facility does not provide compliant directional and informational

               signage to a compliant accessible parking space. 2010 ADA Standards 216.5

            e) There is no compliant access aisle attached to an accessible route serving any

               existing parking space which would allow safe entrance or exit of vehicle for

               accessible persons requiring mobility devices. 2010 ADA Standards 502.2

            f) There is currently no existing accessible route to help persons with disabilities

               safely maneuver through the parking facilities. Accessible routes must connect

               parking spaces to accessible entrances. In parking facilities where the accessible

               route must cross vehicular traffic lanes, marked crossings enhance pedestrian

               safety, particularly for people using wheelchairs and other mobility aids. 2010

               ADA Standards 502.3



                                                6
Case 1:19-cv-22964-DPG Document 1 Entered on FLSD Docket 07/17/2019 Page 7 of 12



            g) Existing facility does not provide a compliant accessible route to the main

                entrance from any site arrival point. 2010 ADA Standards 206.2, 208, 401.1

            h) There is a vertical change in level (step) from the ground surface of the parking

                lot up to the main entrance door creating a barrier for persons with disabilities.

                Changes in level of 1/4 inch high maximum are permitted to be vertical. 2010

                ADA Standards 303.2

            i) The facility does not provide compliant directional and informational signage to

                an accessible route which would lead to an accessible entrance. Where not all

                entrances comply, compliant entrances must be identified by the International

                Symbol of Accessibility. Directional signs that indicate the location of the nearest

                compliant entrance must be provided at entrances that do not comply. 2010 ADA

                Standards 216.6

  16.    Upon infor mat ion and belief t here are ot her current vio lat io ns o f t he AD A
  at SL Tires Auto Center. Only upon full inspect ion can all vio lat io ns be ident ified.
  According ly, a co mp let e list of vio lat io ns will requir e an on -sit e inspect ion by
  P laint iff’s r epresent at ives pursuant to Rule 34b of t he Federal Rules of C ivi l
  Procedure.


  17.    Upon infor mat io n and belief, P laint iff alleges t hat removal o f t he
  discr iminat or y barr iers and vio lat io ns is readily achievable and t echnicall y
  feasible. To dat e, t he readily achievable barr ier s and ot her vio lat io ns of t he
  ADA st ill exist and have not been remedied or alt ered in such a way as t o
  effect uat e compliance wit h t he provis io ns of t he ADA.


  18.    Pursuant to t he ADA, 42 U.S.C. §12101 et . seq., and 28 C.F.R. §36.304,
  t he Defendant s were required t o make t he est ablishment a place o f public
  acco mmo dat ion, accessible t o persons wit h disabilit ies by Januar y 28, 1992. As

                                                 7
Case 1:19-cv-22964-DPG Document 1 Entered on FLSD Docket 07/17/2019 Page 8 of 12



  of t his dat e t he Defendant s have failed t o co mply wit h t his mandat e.


  19.    The P la int iff has been obligat ed t o ret ain t h e under signed counsel for t he
  filing and prosecut io n o f t his act ion. P laint iff is ent it led t o have it s reasonable
  att orney's fees, cost s and expenses paid by t he Defendant s, pursuant to 42
  U.S.C. §12205.


  20.    Pursuant to 42 U.S.C. §12188, t his Court is ves t ed wit h t he aut hor it y t o
  grant P laint iff injunct ive relief, including an order to alt er t he subject facilit ie s
  to make t hem readily accessible and useable by individuals wit h disabilit ies t o
  t he ext ent required by t he ADA, and clo sing t he Subject Facilit y unt il t he
  requisit e modificat io ns ar e co mplet ed.


  REQUEST FOR RELIEF
  WHERE FORE, t he P la int iff demands judgment against t he Defendant s and
  request s t he fo llo wing injunct ive and declarat ory relief:


  21. That t his Honorable Court declares t hat t he Subject Fa cilit y owned, operat ed
  and/o r cont rolled by t he Defendant s is in vio lat io n o f t he ADA;


  22.    That t his Honorable Court ent er an Order requir ing Defendant s t o alt er t he
  Subject Facilit y t o make it accessible to and usable by individuals wit h
  disabilit ies to t he full ext ent requir ed by T it le III of t he ADA;


  23.    That t his Honorable Court ent er an Or der dir ect ing t he Defendant s t o
  evaluat e and neut ralize t heir po licies, pract ices and procedures toward persons
  wit h disabilit ies, for such reaso nable t ime so as t o allo w t he Defendant s t o
  undert ake and co mplet e correct ive procedures t o t he Subject Facilit y;


  24.    That t his Honorable Court award reasonable at torney's fees, all cost s
  ( including, but not limit ed t o court cost s and expert fees) and ot her expenses o f

                                                 8
Case 1:19-cv-22964-DPG Document 1 Entered on FLSD Docket 07/17/2019 Page 9 of 12



  suit , to t he P laint iff; and


  25.    That t his Honorable Court award such ot her and furt her r elief as it deems
  necessar y, just and proper.

  Dat ed t his July 17, 2019.

  Respect fully submit t ed by:

  Ronald E. Stern
  Ronald E. St ern, Esq.
  Flor ida Bar No. 10089
  THE ADVOCACY LAW FIRM, P.A.
  1250 East Hallanda le Beach Boulevard, Suit e 503
  Hallandale Beach, Flor ida 33009
  Telephone: (954) 639-7016
  Facsimile:(954) 639 -7198
  E-Mail: ronst ernlaw@gmail.co m
  At t orney for P laint iff, HOWARD MICHAEL CAP LAN




                                           9
Case 1:19-cv-22964-DPG Document 1 Entered on FLSD Docket 07/17/2019 Page 10 of 12



                         UNITED S TATES DIS TRICT COURT
                         SOUTHERN DIS TRICT OF FLORIDA

                                         CASE NO.

  HOWARD MI CHAEL CAP LAN ,

               P laint iff,

               vs.

  S.L. TIRE & AUTO CENTER IV INC., a Florida Profit Corporation, MIAMI AIRPORT
  INDUSTRIAL EQUITIES LLC, a Florida Limited Liability Company, MAIDEN
  MIAMI AIRPORT INDUSTRIAL EQUITIES LLC, a Foreign Limited Liability
  Company, SMITHRIDGE MIAMI AIRPORT INDUSTRIAL EQUITIES LLC, a Foreign
  Limited Liability Company, WEEG II MIAMI AIRPORT INDUSTRIAL EQUITIES
  LLC, a Foreign Limited Liability Company, CH MIAMI AIRPORT INDUSTRIAL
  EQUITIES LLC, a Foreign Limited Liability Company and MIAMI AIRPORT
  EXCHANGE EQUITIES LLC, a Foreign Limited Liability Company,

            Defendant s.
  _______________________________/

                              CERTIFICATE OF S ERVICE

         I HEREBY CERTIFY t hat on July 17, 2019, I elect ronically filed t he
  Co mplaint alo ng wit h a Summo ns for each Defendant wit h t he Clerk o f Court
  using CM/E CF. I also cert ify t hat t he aforement io ned document s are be ing
  ser ved on a ll counsel o f record, corporat ions, or pro se part ies ident ified o n t he
  att ached Ser vice List in t he manner specified via Ser vice of Process by an
  aut hor ized Process Ser ver, and t hat all fut ure pleadings, mot io ns and document s
  will be ser ved eit her via t ransmissio n o f Not ices of E lect ronic Filing generat ed
  by CM/ECF or Via U.S. Mail for t hose counsel or part ies who are not aut hor ized
  to receive elect ronically Not ices o f E lect ronic Filing.

  By: Ronald E. Stern
  Ronald E. St ern, Esq.
  Flor ida Bar No.: 10089
  THE ADVOCACY LAW FIRM, P.A.
  1250 East Hallanda le Beach Boulevard, Suit e 503
  Hallandale Beach, Flor ida 33009
  Telephone: (954) 639-7016
  Facsimile:(954) 639 -7198
  E-Mail: ronst ernlaw@gmail.co m
  At t orney for P laint iff HOWARD MI CHAE L CAP LAN



                                             10
Case 1:19-cv-22964-DPG Document 1 Entered on FLSD Docket 07/17/2019 Page 11 of 12



                                     SERVICE LIS T:

  HOWARD MI CHAE L CAP LAN , P laint iff, vs. S.L. TIRE & AUTO CENTER IV INC.,
  a Florida Profit Corporation, MIAMI AIRPORT INDUSTRIAL EQUITIES LLC, a Florida
  Limited Liability Company, MAIDEN MIAMI AIRPORT INDUSTRIAL EQUITIES LLC, a
  Foreign Limited Liability Company, SMITHRIDGE MIAMI AIRPORT INDUSTRIAL
  EQUITIES LLC, a Foreign Limited Liability Company, WEEG II MIAMI AIRPORT
  INDUSTRIAL EQUITIES LLC, a Foreign Limited Liability Company, CH MIAMI AIRPORT
  INDUSTRIAL EQUITIES LLC, a Foreign Limited Liability Company and MIAMI AIRPORT
  EXCHANGE EQUITIES LLC, a Foreign Limited Liability Company

              Unit ed St at es Dist r ict Court Sout her n Dist r ict Of Flor ida

                                         CASE NO.

  S.L. TIRE & AUTO CENTER IV INC.

  REGIS TERED AG ENT:

  DE LA PAZ, FRANCISCO A.
  18120 NW 90 PL
  MIAMI, FL 33018

  VIA PROCESS SERVER


  MIAMI AIRPORT INDUSTRIAL EQUITIES LLC

  REGIS TERED AG ENT:

  CORPORATION SERVICE COMPANY
  1201 HAYS STREET
  TALLAHASSEE, FL 32301-2525

  VIA PROCESS SERVER


  MAIDEN MIAMI AIRPORT INDUSTRIAL EQUITIES LLC

  REGIS TERED AG ENT:

  CORPORATION SERVICE COMPANY
  1201 HAYS STREET
  TALLAHASSEE, FL 32301-2525

  VIA PROCESS SERVER

                                              11
Case 1:19-cv-22964-DPG Document 1 Entered on FLSD Docket 07/17/2019 Page 12 of 12



  SMITHRIDGE MIAMI AIRPORT INDUSTRIAL EQUITIES LLC

  REGIS TERED AG ENT:

  CORPORATION SERVICE COMPANY
  1201 HAYS STREET
  TALLAHASSEE, FL 32301-2525

  VIA PROCESS SERVER

  WEEG II MIAMI AIRPORT INDUSTRIAL EQUITIES LLC

  REGIS TERED AG ENT:

  CORPORATION SERVICE COMPANY
  1201 HAYS STREET
  TALLAHASSEE, FL 32301-2525

  VIA PROCESS SERVER

  CH MIAMI AIRPORT INDUSTRIAL EQUITIES LLC

  REGIS TERED AG ENT:

  CORPORATION SERVICE COMPANY
  1201 HAYS STREET
  TALLAHASSEE, FL 32301-2525

  VIA PROCESS SERVER

  MIAMI AIRPORT EXCHANGE EQUITIES LLC

  REGIS TERED AG ENT:

  CORPORATION SERVICE COMPANY
  1201 HAYS STREET
  TALLAHASSEE, FL 32301-2525

  VIA PROCESS SERVER




                                       12
